 

Exhibit 10.1

 

BOARD OF DIRECTORS

RETAINER AGREEMENT

 

THIS BOARD OF DIRECTORS RETAINER AGREEMENT (the “Agreement”) is made as of
November 28nd, 2018, by and between Protect Pharmaceutical Corporation., a
Nevada Corporation (the “Company”) and Wajed Salam (the “Director”)
(collectively, the “Parties”).

 

WHEREAS, the Company desires to retain the Director to serve as a member of the
Board of Directors of the Company, and the Director desires to serve as a member
of the Board of Directors of the Company, on the terms and subject to the
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and obligations herein, and
other good and valuable consideration, the validity and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1. Director Arrangement. The Company hereby agrees to engage the Director, and
the Director hereby agrees to serve as a member of the Board of Directors to the
Company in accordance with the Company’s Articles of Incorporation and Bylaws,
on the terms and subject to the conditions of this Agreement, and to provide the
services required of a Director under the Company’s Articles of Incorporation
and Bylaws. The Director will serve as a non-employee independent member of the
Board of Directors of the Company (the “Board”) and shall do so in accordance
with the fiduciary duties of a director of a Nevada corporation until December
31st, 2022.

 

2. Term. The term of the Director’s service under this Agreement (the “Term”)
shall commence on the date hereof and shall expire pursuant to Section 5 hereof.

 

3. Compensation. As compensation for the services, the Director will receive
1,000,000 shares of the Company’s restricted $0.005 par value per share common
stock (the “Shares”), with 25% of such Shares vesting at the end of each
calendar year, first vesting period ending on December 31st, 2019, as long as
the Director is a member of the Board of Directors and continues to fulfill his
duties and provide the services set forth above during the corresponding vesting
period. Notwithstanding the foregoing, if this Agreement is early terminated, at
any time after the first vesting period, Director will continue to earn the
Shares in the agreed upon quantity; however, the vesting period of the remaining
Shares will move to the end of the fourth calendar year (December 31st, 2022).
The Board, at its discretion, may at any time accelerate the vesting period
specified in this Paragraph 3.

 

 

 



 

The Shares are intended to be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act,”) pursuant to Section
4(a)(2) thereof and shall bear a “restrictive legend.” In connection with the
acquisition of the Shares, the Director represents and warrants to the Company
that (i) he will not sell or otherwise transfer the Shares without registration
under the Securities Act or an exemption therefrom; (ii) he has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of his investment in the Shares and is able to
bear such risks; and (iii) he is acquiring the Shares for the his own account,
for investment purposes only and not with a view to distribute or resell such
securities in whole or in part.

 

The Company shall not pay the Director any extra fee for each regularly
scheduled meeting of the Board of Directors that the Director attends in person,
nor for attending meetings telephonically.

 

4. Status; Taxes

 

(a) Director shall have no authority to act as an agent of the Company, except
on authority specifically so delegated, and he shall not represent to the
contrary to any person.

 

(b) Taxes. It is intended that the fees paid hereunder shall constitute revenues
to Director. To the extent consistent with applicable law, the Company will not
withhold any amounts therefrom as federal income tax withholding from wages or
as employee contributions under the Federal Insurance Contributions Act or any
other state or federal laws. Director shall be solely responsible for the
withholding and/or payment of any federal, state or local income or payroll
taxes and shall hold the Company, its officers, directors, and employees
harmless from any liability arising from the failure to withhold such amounts.
Notwithstanding the foregoing, if the Director is a resident of a foreign
country the fee received for the services provided under this Agreement, is
subject to US tax because services are considered rendered in the US; thus, the
Company will act as a withholding agent liable for the tax. Such liability is
independent of Director’s US tax liability.

 

5. Termination. This Agreement and Director’s retention hereunder may be
terminated by the Company or the Director for any reason upon 30 (thirty) days
prior written notice; provided, however, that upon the Director’s appointment to
the Board, the Director’s termination shall be in accordance with the Articles
of Incorporation and Bylaws of the Company. In the event of a termination of the
Term and the Director’s services hereunder, neither the Company nor the Director
shall have any further obligations hereunder.

 

6. Entire Agreement/Prior Agreement. The provisions contained herein constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement and supersede any and all prior agreements, understandings and
communications between the Parties, oral or written, with respect to such
subject matter.

 

 

 



 

7. Expenses. The Company shall reimburse Director for any reasonable expenses
incurred by him in connection with the performance of his services hereunder;
provided that such services were directed by the Company and any material
expenses shall be subject to preapproval by the Company’s Chief Executive
Officer or next most senior executive officer of the Company.

 

8. Modifications. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
the Parties.

 

9. Assignment. The Company may assign its rights and delegate its obligations
under this Agreement to any successor-in-interest to its business. Except as
provided in the previous sentence, neither party may assign any of its or his
rights or delegate any of its or his duties under this Agreement without the
consent of the other and any attempted assignment in violation of this provision
shall be void.

 

10. Notice. All notices hereunder shall be sent to the following contacts for
each of the Parties. Either party may change the address to which notices,
requests, demands, claims, and other communications under this Agreement are to
be delivered by giving the other party notice in the manner herein set forth.
Proof of delivery may be made by any reasonable means establishing receipt of
such notice:

 

For Company

 

c/o Protect Pharmaceutical Corporation.

Attention: Una Taylor – Chief Executive Officer

4876, Cecile Avenue,

Las Vegas, NV,89115

Email: Una.Taylor@prttcorp.com

 

For Director:

 

Wajed Salam

Email: ceo@thewinnerscircleinc.com

 

11. Choice of Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Nevada, without regard to conflicts of
laws principles thereof.

 

12. Counterparts. This Agreement may be executed in one or more counterparts,
which shall, collectively and separately, constitute one agreement.

 



 

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

Protect Pharmaceutical Corporation.   Director             /s/Una Taylor     /s/
Wajed Salam By: Una Taylor   By: Wajed Salam Title CEO      

 

 

 

 



